—Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about June 8, 1995, which, inter alia, distributed the marital property and awarded plaintiff maintenance, unanimously affirmed, without costs.
We find the distribution to be equitable "even if the parties may not have received an exactly 50-50 division of the marital property” (Wallach v Wallach, 204 AD2d 211, 212), and that the court properly exercised its discretion as to matters involving the amount and duration of maintenance, child support and counsel fees (see, Kreizel v Kreizel, 201 AD2d 318). Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.